Citation Nr: 1440432	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  08-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetic neuropathy of the right lower extremity.
 
2.  Entitlement to a disability rating in excess of 20 percent for diabetic neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active service from June 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, which continued the assignment of a 50 percent evaluation for posttraumatic stress disorder (PTSD), and separate 10 percent evaluations for diabetic neuropathy of the right and left lower extremities.

This case was previously before the Board in June 2012 when it was remanded for additional development.  Unfortunately, the Board finds that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A March 2013 rating decision increased the Veteran's disability ratings as follows: PTSD 100 percent disabling, effective February 3, 2006; diabetic neuropathy of the right lower extremity 20 percent disabling, effective February 3, 2006; and diabetic neuropathy of the left lower extremity 20 percent disabling, effective February 3, 2006.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  With regard to the Veteran's neuropathy of the right and left lower extremities, the assigned ratings are less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, those issues remain before the Board.  With regard to the Veteran's claim for an increased rating for PTSD, the Veteran has been granted the maximum disability evaluation allowed by law.  As such, that issue is no longer before the Board.  Id.  

The Veteran has filed in a claim in April 2014 seeking to reopen his claim for entitlement to service connection for hypertension secondary to his PTSD.  This issue has not yet been adjudicated by the RO and is REFERRED to the RO for appropriate development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's June 2012 remand directives were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

Pursuant to the June 2012 remand, the AOJ was directed to obtain copies of all pertinent VA records not yet on file, to include treatment records from January 2008 to present, and associate them with the claims file.  The record indicates that the AOJ requested all VA treatment records from January 2008 to present.  Treatment records from July 9, 2012 to September 17, 2012 were associated with the electronic portion of the Veteran's claims file.  However, the electronic portion of the claims containing the file purported to be treatment records from January 7, 2008 to July 9, 2012, was blank.  As the records for this time period have not been otherwise associated with the claims file, there has not be substantial compliance with the June 2012 remand and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from January 7, 2008 to July 9, 2012, and from September 2012 to present from the VA medical center in Durham, North Carolina, along with records from all associated outpatient clinics.   

2.  Upon completion of the above requested development and any additional development deemed appropriate, to include obtaining an addendum opinion if relevant treatment records are obtained, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



